Citation Nr: 1746902	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-29 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder.

2.  Entitlement to an initial rating in excess of 10 percent for tinea versicolor of the posterior thorax.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.

4.  Entitlement to an initial rating in excess of 10 percent for right knee Osgood-Schlatter disease.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a right shoulder disability, to include residuals of right humerus fracture.

7.  Entitlement to service connection for right knee and leg scars, status post right lower leg fracture.
8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for dental trauma to teeth number 9 and 10.

10.  Entitlement to service connection for status post removal of the right great toenail.

11.  Entitlement to service connection for left foot great toe ingrown toenail.

12.  Entitlement to service connection for left chin scars, status post injury.

13.  Entitlement to service connection for right deltoid scars, status post open reduction and internal fixation.

14.  Entitlement to service connection for a left cheek scar, status post injury.

15.  Entitlement to service connection for a right lower leg disability, to include residuals of right lower leg fracture.

16.  Whether severance of service connection for radial nerve palsy, status post humerus fracture right arm, was proper.

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, and his step-grandfather


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 2006 to November 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Atlanta, Georgia currently has jurisdiction over the Veteran's claims.  The service connection issues on appeal have been broadened and recharacterized to ensure that all diagnoses are considered.

In February 2017, the Veteran, his mother, and his step-grandfather testified before the undersigned.  A transcript of the hearing is of record.

Although the issue of entitlement to a TDIU was not certified for appeal, at the Board hearing, the Veteran raised the matter of unemployability due to his psychiatric disability.  Therefore, the issue of entitlement to TDIU is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's February 2017 claim of entitlement to service connection for posttraumatic stress disorder (PTSD) has not yet been adjudicated, and is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. 
§ 19.9(b) (2016).
Four of the seventeen issues on appeal are addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the February 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal concerning the issues of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus; entitlement to service connection for status post removal of the right great toenail; entitlement to service connection for left foot great toe ingrown toenail; and entitlement to service connection for right knee and leg scars, status post right lower leg fracture.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning the issues of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus; entitlement to service connection for status post removal of the right great toenail; entitlement to service connection for left foot great toe ingrown toenail; and entitlement to service connection for right knee and leg scars, status post right lower leg fracture, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made in writing or on the record at a hearing by the veteran or by an authorized representative.  38 C.F.R. § 20.204.

The Veteran's perfected appeal included claims of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus; entitlement to service connection for status post removal of the right great toenail; entitlement to service connection for left foot great toe ingrown toenail; and entitlement to service connection for right knee and leg scars, status post right lower leg fracture.  However, the Veteran and his representative expressly withdrew these issues from appellate consideration on the record at the beginning of the February 2017 Board hearing.  See Board Hearing Transcript (Tr.) at 2.

As there is no allegation of error of fact or law for Board consideration on these issues, the Board does not have jurisdiction to consider the appeal of these matters, and they must be dismissed.


ORDER

The appeal concerning the issue of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus is dismissed.

The appeal concerning the issue of entitlement to service connection for status post removal of the right great toenail is dismissed.

The appeal concerning the issue of entitlement to service connection for left foot great toe ingrown toenail is dismissed.

The appeal concerning the issue of entitlement to service connection for right knee and leg scars, status post right lower leg fracture, is dismissed.



REMAND

Radial Nerve Palsy, Scars, Dental Trauma, and Generalized Anxiety Disorder

In August 2009, the RO granted service connection for radial nerve palsy, status post humerus fracture right arm secondary to a December 8, 2008 motor vehicle accident.  In September 2010, the RO proposed to sever service connection for radial nerve palsy based on clear and unmistakable error, finding that the in-service motor vehicle accident upon which service connection had been based was caused by the Veteran's willful misconduct secondary to alcohol abuse.  In November 2010, the RO severed service connection for radial nerve palsy effective February 1, 2011.

Direct service connection may not be granted where a disorder is a result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of the veteran's abuse of alcohol or drugs, because the disability is not considered to have been incurred or aggravated in line of duty.  For these purposes, alcohol abuse means the use of alcohol beverages over time, or such excessive use at any one time sufficient to cause disability or death.  38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(a), (d) (2016).  Nevertheless, disability compensation may be payable where the alcohol or drug abuse disability was caused by the veteran's primary service-connected disability, and where the alcohol or drug abuse is not due to willful misconduct.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001); see 38 C.F.R. § 3.310.

In February 2017, the Veteran filed a service connection claim for PTSD.  The Veteran was afforded a VA PTSD examination in May 2017.  The examiner diagnosed PTSD and indicated that his alcohol use disorder was in remission and is likely associated with the PTSD diagnosis.  Further, the examiner opined that the Veteran's PTSD is at least as likely as not related to the claimed in-service stressor and that the Veteran's alcohol use disorder is at least as likely as not related to the claimed in-service stressor.

The issue of entitlement to service connection for PTSD has not yet been adjudicated by the AOJ and the Board finds that the claim for service connection for PTSD is inextricably intertwined with the issue of whether severance of entitlement to service connection for radial nerve palsy secondary to the in-service motor vehicle accident due to alcohol abuse was proper.  Accordingly, action on this issue is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Further, the Board observes that the issue of a higher rating for the Veteran's generalized anxiety disorder is inextricably intertwined with the issue of service connection for PTSD.  See id.  

Additionally, the Veteran had multiple facial lacerations following the in-service motor vehicle accident.  Further, he had a scar prior to service on his right shoulder on his enlistment examination dated February 23, 2006.  However, subsequent to the motor vehicle accident on December 8, 2008, he underwent open reduction and internal fixation on December 18, 2008 and the June 2011 VA examiner diagnosed status post right shoulder surgery with scar.  The Board finds that the issues of entitlement to service connection for left chin scars, status post injury; entitlement to service connection for right deltoid scars, status post open reduction and internal fixation; entitlement to service connection for left cheek scar, status post injury are inextricably intertwined with the issue of service connection for PTSD.  Accordingly, action on these issues are deferred.  See id.  Moreover, the Veteran lost two left-side incisor teeth as a result of the motor vehicle accident.  The Board finds that the issue of entitlement to service connection for dental trauma to teeth number 9 and 10 is also inextricably intertwined with the issue of service connection for PTSD.  Accordingly, action on this issue is also deferred.  See id.

Right Shoulder, Lumbar Spine, and Right Lower Leg

The Veteran injured his right shoulder in September 2004 and underwent right arthroscopic Bankart and capsular repair in November 2004, prior to enlistment.  In service, he fractured his right humerus in the motor vehicle accident on December 8, 2008 and underwent open reduction and internal fixation.  The June 2011 VA examiner diagnosed status post surgery right shoulder with scar.  The examiner opined that the right shoulder condition was not aggravated by service.  The examiner's opinion is inadequate because she did not provide a rationale for her opinion regarding aggravation of his right shoulder condition during service.  Accordingly, an addendum opinion is required.

Regarding the Veteran's claim for service connection for a lower and mid back disability, the June 2011 VA examiner opined that his diagnosed lower back strain is not related to the December 2008 motor vehicle accident and is at least as likely than not due to the February 2006 right patellofemoral fracture before service.  The examiner's opinion is inadequate because she did not provide an opinion regarding in-service aggravation of his lumbar spine condition.  Accordingly, an addendum opinion is required.

Concerning the right lower leg, the Veteran had a fracture of the right tibia and fibula prior to service on March 2, 2004, and underwent locked in nailing of the right tibial shaft fracture.  Further, there was hardware noted in his leg at his enlistment examination.  He was seen in May 2008 with complaints of pain after running a long distance, and he said he felt like his hardware was loosening in his right lower leg.  In addition, secondary to the December 2008 motor vehicle accident he had mid-tibia soft tissue superficial abrasion of the lower extremity.  The August 2009 VA examiner diagnosed status post right lower leg fracture with residual scars of the right lower leg and right knee, and hardware in place.  However, the examiner's report is inadequate because she did not provide an opinion on whether the Veteran has a right lower leg disability aggravated by service.  Accordingly, an addendum opinion is required.

Tinea Versicolor

The Veteran asserts that his service-connected tinea versicolor has worsened since his last VA examination in August 2009.  See Board Hearing Tr. at 15-16.  Specifically, he stated that his skin lesion covers 20-40 percent of the exposed area.  See id.  As it appears that the Veteran's skin disability may have worsened since his last VA examination in 2009, an updated examination to address the current severity of his skin disability is necessary.  

Right Knee

The evidence suggests that the Veteran's service-connected right knee Osgood-Schlatter disease may have worsened since his last VA examination in August 2009.  See, e.g., Board Hearing Tr. at 19-24.  Hence, an updated examination to address the current severity of the Veteran's right knee disability is necessary.  

TDIU/Left Knee

Remand is also necessary to develop the TDIU claim, to include providing appropriate notice requirements, requesting completion of VA Form 21-8940, and associating any outstanding VA and private treatment records with the claims file.  As these records could contain information relevant to the left knee disability, action on that claim is deferred.

Accordingly, the case is REMANDED for the following actions:

1.  Provide a notice letter informing the Veteran of the evidentiary requirements necessary to substantiate a claim for TDIU.  This letter should specifically request that the Veteran submit an Application for Increased Compensation Based on Unemployability (VA-Form 21-8940).

2.  Obtain all outstanding VA treatment records.

3.  With any necessary assistance from the Veteran, obtain any relevant outstanding private records.

4.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his right knee Osgood-Schlatter disease.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.

Full range of motion testing must be performed where possible.  The joints involved should be tested in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also provide an opinion as to the range of motion throughout the appeal period (since November 2009) of the right knee in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

The examiner must also estimate right knee functional loss due to flare ups throughout the appeal period (since November 2009) in terms of additional loss of motion.  In addressing this question, please discuss the August 2009 VA examiner's notation that the Veteran reported experiencing flare-ups of his right knee disability as often as 2 times per day lasting 30 minutes which resulted in difficulty with standing/walking, and pain with standing, walking, or running for too long.  If the examiner is unable to provide such an opinion without resorting to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

All examination findings, along with complete rationale for any conclusions reached, must be provided.  If unable to provide an opinion without resorting to speculation, the examiner should explain the basis for this conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  Then obtain an addendum opinion to determine the etiology of any lumbar spine, right shoulder, and right lower leg disabilities.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner should address the following:

(a)  Identify all current right shoulder disabilities.

(b)  For any right shoulder disability diagnosed, did the disability (1) clearly and unmistakably (undebatably) pre-exist service and, (2) if so, was the disability clearly and unmistakably not aggravated by active service beyond the normal progression of the disease?  Please provide a robust rationale for your conclusions for both questions.  In addressing these questions please discuss the Veteran injuring his right shoulder in September 2004 and undergoing right arthroscopic Bankart and capsular repair in November 2004, prior to enlistment.

(c)  If any current right shoulder disability did not clearly and unmistakably pre-exist service, or clearly and unmistakable pre-existed service but was clearly and unmistakably not aggravated during service, is it at least as likely as not (50 percent probability or more) that such disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran fracturing his right humerus in a motor vehicle accident on December 8, 2008 and undergoing open reduction and internal fixation, or is otherwise the result of a disease or injury in service?

(d)  Identify all current right lower leg disabilities.

(e)  For any right lower leg disability diagnosed, did the disability (1) clearly and unmistakably (undebatably) pre-exist service and, (2) if so, was the disability clearly and unmistakably not aggravated by active service beyond the normal progression of the disease?  Please provide a robust rationale for your conclusions for both questions.  In addressing these questions please discuss the Veteran having a fracture of the right tibia and fibula prior to service on March 2, 2004, and undergoing locked in nailing of the right tibial shaft fracture, and the Veteran's May 2008 complaints of pain after running a long distance and stating that he felt his hardware was loosening in his right lower leg.

(f)  If any current right lower leg disability did not clearly and unmistakably pre-exist service, or clearly and unmistakable pre-existed service but was clearly and unmistakably not aggravated during service, is it at least as likely as not (50 percent probability or more) that such disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's May 2008 complaints of pain after running a long distance and stating that he felt his hardware was loosening in his right lower leg; and/or the December 2008 motor vehicle accident resulting in a mid-tibia soft tissue superficial abrasion of the lower extremity, or is otherwise the result of a disease or injury in service?

(g)  Identify all current lumbar spine disabilities.

(h)  For any lumbar spine disability diagnosed, did the disability (1) clearly and unmistakably (undebatably) pre-exist service and, (2) if so, was the disability clearly and unmistakably not aggravated by active service beyond the normal progression of the disease?  Please provide a robust rationale for your conclusions for both questions.  In addressing these questions please discuss the June 2011 VA examiner's opinion that the Veteran's diagnosed lower back strain is the result of a February 2006 right patellofemoral fracture before service.

(i)  If any current lumbar spine disability did not clearly and unmistakably pre-exist service, or clearly and unmistakable pre-existed service but was clearly and unmistakably not aggravated during service, is it at least as likely as not (50 percent probability or more) that the current lumbar spine disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the December 2008 motor vehicle accident, or is otherwise the result of a disease or injury in service?

A complete rationale shall be given for all opinions and conclusions expressed.
6.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected tinea versicolor.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished and all findings reported in detail.

7.  After adjudicating the Veteran's February 2017 claim of entitlement to service connection for PTSD, readjudicate the remaining issues on appeal and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


